DETAILED ACTION
This Office Action is in response to the communication filed on 05/06/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Bowen Li (Reg. No. L1, 160) on 06/03/2021.
The application has been amended as follows:
Claim 12: 
	Line 1: replace "the securing" with --the securing the data communicated by the at least one new virtual computing instance operated on the service platform provided by the shared operating system resource with the at least one other computing instance--

	Line 2: replace "an apparatus" with --a particular apparatus--
	Line 4: replace "the apparatus" with --the particular apparatus--
Allowable Subject Matter
Claims 1-9, 11-19, and 21-24 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "creating, by the computing apparatus, at least one new virtual computing instance on the service platform provided by the shared operating system resource, determining, by the computing apparatus and for the at least one new virtual computing instance, a class of virtual computing instances, selecting, by the computing apparatus and based on the class of virtual computing instances determined for the at least one new virtual computing instance, at least one of the security credentials assigned to be available for the given service platform provided by the shared operating system resource, in the storage of security credentials, and for selection for the determined class of virtual computing instances…securing, by the computing apparatus, data communicated by the at least one new virtual computing instance operated on 
Regarding independent claim 16: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 16: "create at least one new virtual computing instance sharing the operating system resource of the service platform, determine a class of virtual computing instances for the at least one new virtual computing instance, select, based on the class of virtual computing instances determined for the at least one new virtual computing instance sharing the operating system resource of the service platform, at least one of the security credentials assigned to be available for the given service platform provided by the shared operating system resource, in the storage of security credentials, and for selection for the determined class of virtual computing instances…secure data communicated between the at least one new virtual computing instance sharing the operating system resource of the service platform and at least one further computing instance based on the selected at least one security credential 
Regarding independent claim 22: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 22: "creating at least one new virtual computing instance on the service platform provided by the shared operating system resource, determining a class of virtual computing instances for the at least one new virtual computing instance, selecting, based on the class of virtual computing instances determined for the at least one new virtual computing instance, at least one of the security credentials assigned to be available for the given service platform provided by the shared operating system resource, in the storage of security credentials, and for selection for the determined class of virtual computing instances…securing data communicated by the at least one new virtual computing instance operated on the service platform provided by the shared operating system resource with at least one further computing instance based on the selected at least one security credential obtained from the storage of security credentials" in combination with other limitations as a whole and in the context recited in claim 22.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIE C. LIN/Primary Examiner, Art Unit 2436